TAIGA BUILDING PRODUCTS LTD. CONSOLIDATED BALANCE SHEETS (Unaudited) December 31 March 31 2008 2008 (in thousands of Canadian dollars) Assets Current: Accounts receivable $ 68,067 $ 104,570 Income taxes recoverable 470 384 Inventories (Note 3) 121,127 151,353 Other current assets 56 23 Prepaid expenses 2,101 1,727 191,821 258,057 Land, buildings, equipment and leaseholds 37,997 36,152 Other long-term assets - - Income taxes recoverable - - Future income taxes 4,380 4,105 $ 234,198 $ 298,314 Liabilities and Shareholders’ Equity Current: Revolving credit facilities $ 100,107 $ 146,690 Accounts payable and accrued liabilities 49,002 66,495 Income taxes payable 5,443 7,425 Future income taxes 5,769 8,974 Current portion of long-term debt 79 66 Current portion of obligations under capital leases 482 311 160,882 229,961 Long-term debt 2,816 2,423 Financial instruments (Note 9) 873 565 Obligations under capital leases 11,364 10,976 Deferred gain 14,883 15,656 Subordinated notes 128,834 128,834 319,652 388,415 Shareholders’ Equity: Share capital 13,229 13,229 Accumulated other comprehensive loss (607 ) (3,466 ) 12,622 9,763 Deficit (Note 5) (98,076 ) (99,864 ) (85,454 ) (90,101 ) $ 234,198 $ 298,314 Commitments and Contingencies (Note 7) Subsequent Event (Note 12) See accompanying notes to interim consolidated financial statements TAIGA BUILDING PRODUCTS LTD. CONSOLIDATED STATEMENTS OF EARNINGS AND DEFICIT (Unaudited) Three months ended December 31, Nine months ended December 31, 2008 2007 2008 2007 (in thousands of Canadian dollars) Sales $ 213,803 $ 235,133 $ 827,175 $ 853,660 Cost of sales 192,505 211,135 736,387 762,605 Gross margin 21,298 23,998 90,788 91,055 Expenses: Distribution 7,465 7,013 21,974 20,750 Selling and administration 11,964 11,575 42,378 40,317 Interest Current 1,311 1,699 4,989 6,265 Long-term 50 42 137 135 20,790 20,329 69,478 67,467 Earnings from operations 508 3,669 21,310 23,588 Subordinated debt interest expense 3,946 3,946 11,837 11,837 Other non-operating expense (income) (258 ) 1,842 195 1,296 Earnings (loss) before income taxes (3,180 ) (2,119 ) 9,278 10,455 Income taxes (Note 4) Current 940 (53 ) 8,023 4,421 Future (1,500 ) (169 ) (3,431 ) 155 (560 ) (222 ) 4,592 4,576 Net earnings (loss) (2,620 ) (1,897 ) 4,686 5,879 Deficit, beginning (95,456 ) (91,217 ) (99,864 ) (94,831 ) Transitional adjustment for the adoptation of new accounting policies for financial instruments - - - (46 ) Deficit, beginning, after adoptation (95,456 ) (91,217 ) (99,864 ) (94,877 ) Net Earnings (loss) (2,620 ) (1,897 ) 4,686 5,879 Common share dividends - 1,652 2,898 5,768 Deficit, ending $ (98,076 ) $ (94,766 ) $ (98,076 ) $ (94,766 ) Basic and diluted net earnings (loss) per common share $ (0.08 ) $ (0.06 ) $ 0.15 $ 0.18 Weighted average number of common shares outstanding 32,206 32,206 32,206 32,206 See accompanying notes to interim consolidated financial statements TAIGA BUILDING PRODUCTS LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three months ended December 31, Nine months ended December 31, 2008 2007 2008 2007 (in thousands of Canadian dollars) Net earnings (loss) for the period $ (2,620 ) $ (1,897 ) $ 4,686 $ 5,879 Other comprehensive income (loss): Unrealized gains (losses on translation of self-sustaining foreign operations 2,308 (79 ) 2,859 (2,625 ) Comprehensive income (loss) $ (312 ) $ (1,976 ) $ 7,545 $ 3,254 Accumulated other comprehensive loss, beginning of period $ (2,915 ) $ (3,919 ) $ (3,466 ) $ (1,373 ) Other comprehensive income (loss): Unrealized gain (loss) on translation of self-sustaining foreign operations 2,308 (79 ) 2,859 (2,625 ) Accumulated other comprehensive loss, end of period $ (607 ) $ (3,998 ) $ (607 ) $ (3,998 ) See accompanying notes to interim consolidated financial statements TAIGA BUILDING PRODUCTS LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended December 31, Nine months ended December 31, 2008 2007 2008 2007 (in thousands of Canadian dollars) Cash provided by (used in): Operating: Net earnings (loss) $ (2,620 ) $ (1,897 ) $ 4,686 $ 5,879 Adjustments for non-cash items Amortization 812 737 2,346 2,069 Non-cash interest expense and other 62 59 122 161 Future income taxes 618 (250 ) (3,480 ) (236 ) Mark-to-market adjustment 453 156 275 179 Loss on asset disposal - 2,100 116 2,086 Gain recognized on sale and leaseback (257 ) (258 ) (772 ) (789 ) (932 ) 647 3,293 9,349 Changes in non-cash working capital (Note 10) 16,997 4,763 48,350 45,975 Cash flows from operating activities 16,065 5,410 51,643 55,324 Investing: Purchase of land, buildings, equipment and leaseholds (656 ) (672 ) (1,917 ) (7,492 ) Proceeds from disposition of equipment - 12 14 117 Cash flows used in investing activities (656 ) (660 ) (1,903 ) (7,375 ) Financing: Repayment of long-term debt (20 ) (35 ) (39 ) (450 ) Repayment of obligations under capital leases (63 ) (72 ) (220 ) (213 ) Dividends paid (483 ) (1,652 ) (2,898 ) (5,768 ) Cash flows used in financing activities (566 ) (1,759 ) (3,157 ) (6,431 ) Net decrease in Revolving Credit Facilities 14,843 2,991 46,583 41,518 Revolving Credit Facilities, beginning (114,950 ) (107,105 ) (146,690 ) (145,632 ) Revolving Credit Facilities, ending $ (100,107 ) $ (104,114 ) $ (100,107 ) $ (104,114 ) Supplemental Disclosure of Cash Flow Information: Interest Paid $ 5,167 $ 5,760 $ 16,186 $ 17,699 Income Taxes Paid $ 6,524 $ 120 $ 12,404 $ 539 Notes to the Consolidated Interim Financial Statements For the three and nine months ended December 31, 2008 and 2007 (Unaudited) 1. Significant Accounting Policies (a) Basis of presentation These unaudited interim financial statements follow the same accounting policies and methods used in the audited consolidated statements of the fiscal year ending March 31, 2008 except as disclosed in Note 2. However, these interim statements do not include all disclosures typical of the annual financial statements and accordingly, should be read in conjunction with the annual audited financial statements and notes included in the Taiga Building Products Ltd. Annual Report for the year ended March 31, 2008 (the "Annual Report"). In management's opinion, these unaudited interim consolidated financial statements include all adjustments necessary to present fairly such information. The results of operations for the interim periods are not necessarily indicative of the results to be expected in future periods. A complete set of policies are available in the Annual Report. (b) Comparative figures Certain comparative figures have been reclassified to conform to the presentation adopted in the current year. (c) Revolving Credit Facilities Revolving credit facilities consist of cheques issued in excess of funds on deposit and credit facilities.Taiga has amended its cash flow statement to show the net increase (decrease) in its credit facilities. The credit facilities act as Taiga’s primary source of cash that is used on a day-to-day basis and fluctuate directly as a result of its cash flows from operating, investing and financing activities. 2. Adoption of New Accounting Policies Changes in accounting policies: On April 1, 2008, the Company adopted the Canadian Institute of Chartered Accountants (CICA) Handbook section 1400, General Standards of Financial Statement Presentation (Section 1400), Handbook section 1535, Capital Disclosures (Section 1535), Handbook section 3031, Inventories (Section 3031), Handbook section 3862, Financial Instruments - Disclosures (Section 3862), and Handbook section 3863, Financial Instruments – Presentation (Section 3863). (a) Assessing Going Concern Section 1400 was amended to include requirements for management to assess and disclose an entity's ability to continue as a going concern.The Company entered into a credit agreement (the "GE Credit Facilities") with GE Canada
